        Case 4:21-cv-00122-MWB-EBC Document 4 Filed 02/09/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ROBERT J. MURRAY,                                           No. 4:21-CV-00122

                  Plaintiff.                                    (Judge Brann)

          v.

    GENE CLARK, et al.,

                 Defendants.

                                              ORDER

                                        FEBRUARY 9, 2021

        AND NOW, upon consideration of Plaintiff’s complaint pursuant to 28

U.S.C. § 1983,1 and it appearing that he has paid the full filing fee,2 IT IS

HEREBY ORDERED that:

        1.      The Wyoming County Jail is DISMISSED pursuant to 28 U.S.C.

                §1915A.3 To state a claim under 42 U.S.C. § 1983, the plaintiff must

                allege that “the violation of a right secured by the Constitution and laws


1
     Doc. 1.
2
     Doc. 3.
3
     A federal court may properly dismiss an action sua sponte, in whole or in part, under the
     screening provisions of 28 U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1) if “the action is
     frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks
     monetary relief from a defendant who is immune from such relief.” Ball v. Famiglio, 726
     F.3d 448, 452 (3d Cir. 2013). The court must accept all factual allegations in a complaint as
     true and take them in the light most favorable to a pro se plaintiff. Phillips v. Cty of Allegheny,
     515 F.3d 224, 229 (3d Cir. 2008). Section 1915A, requires federal district courts to “review
     . . . a complaint in a civil action in which a prisoner seeks redress from a governmental entity
     or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). If a complaint fails
     to state a claim upon which relief may be granted, the Court must dismiss the complaint. 28
     U.S.C. § 1915A(b)(1).
       Case 4:21-cv-00122-MWB-EBC Document 4 Filed 02/09/21 Page 2 of 3




               of the United States, and must show that the alleged deprivation was

               committed by a person acting under color of state law.”4 Only

               “persons” are subject to suit under § 1983, and entities such as county

               jails do not qualify as “persons”;5

       2.      The Clerk of Court is directed to NOTE on the docket that the Wyoming

               County Jail is terminated;

       3.       Plaintiff is granted in forma pauperis status for the sole purpose of

               the Court’s facilitation of service of the complaint;6

       4.      In accordance with Federal Rule of Civil Procedure 4(c)(3), the Clerk

               of Court is further directed to SERVE a copy of the Complaint, notice

               of lawsuit and request to waive service of summons (form AO 398),

               waiver of the service of summons (form AO 399) and this Order on the

               named Defendants. In the interests of efficient administrative judicial

               economy, the Court requests that the Defendants waive service

               pursuant to Federal Rule of Civil Procedure 4(d);




4
    Rehberg v. Paulk, 566 U.S. 356, 361, (2012) citing Imbler v. Pachtman, 424 U.S. 409, 417,
    (1976) (citing 42 U.S.C. § 1983).
5
    Will v. Michigan Dept. of State Police, 491 U.S. 58, 65 (1989); Slagel v. Cty of Clarion, 435
    F.3d 262, 264 n. 3 (3d Cir. 2006) (affirming on other grounds and observing that the district
    court properly “dismissed Clarion County Jail as a defendant in this case, stating ‘it is well
    established in the Third Circuit that a prison is not a “person” subject to suit under federal civil
    rights laws' ”).
6
    Plaintiff is presently incarcerated at the State Correctional Institution at Dallas, Pennsylvania.
Case 4:21-cv-00122-MWB-EBC Document 4 Filed 02/09/21 Page 3 of 3




5.    If service is unable to be completed due to Plaintiff’s failure to

      properly name a Defendant, or provide an accurate mailing

      address, Plaintiff will be required to correct this deficiency. Failure

      to comply may result in the dismissal of Plaintiff’s claims against such

      Defendant pursuant to Federal Rule of Civil Procedure 4(m).


                                        BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge
